Dismissed and Memorandum Opinion filed August 7, 2003








Dismissed and Memorandum Opinion filed August 7, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00742-CR
NO. 14-03-00743-CR
____________
 
TIMOTHY DAVID CHATMON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 180th District Court
Harris County, Texas
Trial
Court Cause Nos. 918,686 & 947,953
 

 
M
E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal in each of
these cases, personally signed by appellant, has been filed with this
Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered an
opinion, we grant appellant=s request.
Accordingly, we order the appeals dismissed.  We direct the Clerk of the Court to issue the
mandates of the Court immediately.
PER CURIAM




Judgment rendered
and Memorandum Opinion filed August 7, 2003.
Panel consists of
Chief Justice Brister and Justices Anderson and Seymore.
Do Not Publish C Tex.
R. App. P. 47.2(b).